

116 HR 8251 IH: To amend title 18, United States Code, to prohibit preventing access to lifesaving medical procedures and treatments, and for other purposes.
U.S. House of Representatives
2020-09-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8251IN THE HOUSE OF REPRESENTATIVESSeptember 15, 2020Mrs. Wagner introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, to prohibit preventing access to lifesaving medical procedures and treatments, and for other purposes.1.Prohibition on preventing access to lifesaving medical procedures and treatments(a)In generalChapter 65 of title 18, United States Code, is amended by adding at the end the following: 1370.Access to lifesaving medical procedures and treatments(a)Prohibited activitiesWhoever, by force or threat of force or by physical obstruction, intentionally injures, intimidates or interferes with or attempts to injure, intimidate or interfere with any person because that person is or has been, or in order to intimidate such person or any other person or any class of persons from, obtaining or providing a lifesaving medical procedure or treatment, shall be subject to the penalties provided in subsection (b) and the civil remedies provided in subsection (c), except that a parent or legal guardian of a minor shall not be subject to any penalties or civil remedies under this section for such activities insofar as they are directed exclusively at that minor.(b)PenaltiesWhoever violates this section shall—(1)in the case of a first offense, be fined in accordance with this title, or imprisoned not more than one year, or both; and (2)in the case of a second or subsequent offense after a prior conviction under this section, be fined in accordance with this title, or imprisoned not more than 3 years, or both; except that for an offense involving exclusively a nonviolent physical obstruction, the fine shall be not more than $10,000 and the length of imprisonment shall be not more than six months, or both, for the first offense; and the fine shall, notwithstanding section 3571, be not more than $25,000 and the length of imprisonment shall be not more than 18 months, or both, for a subsequent offense; and except that if bodily injury results, the length of imprisonment shall be not more than 10 years, and if death results, it shall be for any term of years or for life. (c)Civil remedies(1)Right of action(A)In generalAny person aggrieved by reason of the conduct prohibited by subsection (a) may commence a civil action for the relief set forth in subparagraph (B), except that such an action may be brought under subsection (a) only by a person involved in providing or seeking to provide, or obtaining or seeking to obtain, a lifesaving medical procedure or treatment.(B)ReliefIn any action under subparagraph (A), the court may award appropriate relief, including temporary, preliminary or permanent injunctive relief and compensatory and punitive damages, as well as the costs of suit and reasonable fees for attorneys and expert witnesses. With respect to compensatory damages, the plaintiff may elect, at any time prior to the rendering of final judgment, to recover, in lieu of actual damages, an award of statutory damages in the amount of $5,000 per violation.(2)Action by Attorney General of the United States(A)In generalIf the Attorney General of the United States has reasonable cause to believe that any person or group of persons is being, has been, or may be injured by conduct constituting a violation of this section, the Attorney General may commence a civil action in any appropriate United States District Court.(B)ReliefIn any action under subparagraph (A), the court may award appropriate relief, including temporary, preliminary or permanent injunctive relief, and compensatory damages to persons aggrieved as described in paragraph (1)(B). The court, to vindicate the public interest, may also assess a civil penalty against each respondent—(i)in an amount not exceeding $10,000 for a nonviolent physical obstruction and $15,000 for other first violations; and(ii)in an amount not exceeding $15,000 for a nonviolent physical obstruction and $25,000 for any other subsequent violation.(3)Actions by State Attorneys General(A)In generalIf the Attorney General of a State has reasonable cause to believe that any person or group of persons is being, has been, or may be injured by conduct constituting a violation of this section, such Attorney General may commence a civil action in the name of such State, as parens patriae on behalf of natural persons residing in such State, in any appropriate United States District Court.(B)ReliefIn any action under subparagraph (A), the court may award appropriate relief, including temporary, preliminary or permanent injunctive relief, compensatory damages, and civil penalties as described in paragraph (2)(B).(d)Rules of constructionNothing in this section shall be construed—(1)to prohibit any expressive conduct (including peaceful picketing or other peaceful demonstration) protected from legal prohibition by the First Amendment to the Constitution;(2)to create new remedies for interference with activities protected by the free speech or free exercise clauses of the First Amendment to the Constitution, regardless of the point of view expressed, or to limit any existing legal remedies for such interference;(3)to provide exclusive criminal penalties or civil remedies with respect to the conduct prohibited by this section, or to preempt State or local laws that may provide such penalties or remedies; or(4)to interfere with the enforcement of State or local laws regulating lifesaving medical procedures or treatments.(e)DefinitionsAs used in this section:(1)Interfere withThe term interfere with means to restrict a person’s freedom of movement.(2)IntimidateThe term intimidate means to place a person in reasonable apprehension of bodily harm to him- or herself or to another.(3)Physical obstructionThe term physical obstruction means rendering impassable ingress to or egress from a facility that provides lifesaving medical procedures or treatments, or rendering passage to or from such a facility unreasonably difficult or hazardous.(4)StateThe term State includes a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States..(b)Clerical amendmentThe table of sections for such chapter is amended by adding at the end the following:1370. Access to lifesaving medical procedures and treatments. .